                                                                          Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




LAVONTE GORDON,
D.O.C. # X91877.

      Plaintiff,

v.                                                          4:18cv424–WS/CAS

CAPTAIN KNOX, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 5) docketed December 19, 2018. The magistrate judge recommends that this

case be dismissed without prejudice for failure to prosecute and to comply with an

order of the court. Plaintiff has filed no objections to the report and

recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:
                                                                               Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 5) is

adopted and incorporated by reference in this order of the court.

      2. The plaintiff's complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute and to comply with an order of the court.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             16th     day of     January     , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
